Citation Nr: 1643933	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  15-00 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for atherosclerotic heart disease. 


REPRESENTATION

Veteran represented by:	Morgan & Morgan, PA


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1959 to September 1963. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, GA.

In addition to denying the claim for service connection for atherosclerotic heart disease, the August 2013 rating decision denied entitlement to service connection for hearing loss and tinnitus and granted service connection for a compound fracture of the mandible with a disability evaluation of 0 percent.  

The Veteran only appealed the atherosclerotic heart disease issue in his September 2013 notice of disagreement.  This was the only issue addressed in the December 2014 statement of the case, which was appealed to the Board by the Veteran.  Therefore, the only issue before the Board is that of entitlement to service connection for atherosclerotic heart disease.  

Based upon the Board's own motion, the Veteran's case has been advanced on the Board's docket due to age, pursuant to 38 C.F.R. § 20.900 (c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing to take place at the Board's Central Office in Washington D.C. in his January 2015 VA Form 9 substantive appeal.  In a second VA Form 9 dated in January 2015 but received in February 2015, the Veteran requested a Board videoconference hearing.  In September 2016, the Veteran and his attorney were advised of a hearing to take place before the Board in Washington, D.C. in November 2016.  In a September 2016 correspondence, the Veteran requested that the hearing be rescheduled as a videoconference hearing to take place at the RO.  This request was timely and the Veteran is entitled to a rescheduled hearing.  The claim must be remanded for that purpose. 

Accordingly, the case is REMANDED for the following action:

(Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).)

Take appropriate steps to schedule the Veteran for a videoconference Board hearing in accordance with the request of the Veteran and his attorney.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  After the hearing, or if the Veteran withdraws his request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

